DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
  
Cross Reference to Related Applications
2.	This application is a Continuation of U.S. Patent Application No. 15/970,994,  filed on 05/04/2018, which is a continuation of U.S. Patent Application No. 15/390,140, filed on 12/23/2016, which is a continuation of U.S. Patent Application No. 14/008,590, filed on 09/30/2013 (issued as U.S. Patent No. 9,532,287), which is the National Stage Entry of International Application PCT/KR2012/002292, filed on 03/28/2012, and claims priority from and the benefit of Korean Patent Application No. 10-2011-0030411, filed on 04/01/2011, each of which is incorporated by reference in their entireties for all purposes as if fully set forth.

                                                                      Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy and English translation of Korean Patent Application No. 10-2011-0030411 has been filed on 09/30/2013 and 12/08/2019.

     Claims status
4.	This office action is a response to an application filed on 12/08/2019 in which claims 1-20 are pending for examination.


      Drawings
5.	The Examiner contends that the drawings submitted on 12/08/2019 are acceptable for examination proceedings.

Information Disclosure Statement
6.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 12/08/2019.

                                                      Allowable Subject Matter
7.	In the continuation application filed on 12/08/2019, claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance: all the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
 “in response to the determination that the target base station (TBS) has not applied the first time division multiplexing (TDM) information, indicating to the TBS, in a message subsequent to the random access procedure, second TDM information related to avoidance of In-Device Coexistence (IDC) interference, wherein the second TDM information corresponds to information on a subframe pattern in a bitmap form” in combination with other limitations as specified in claims 1, 8 and 14.
Note that the first closest prior art, Li et al. (US 2011/0051684 A1) hereinafter “Li” teaches: transmitting/receiving a handover request message of the UE (Fig. 6), which supports a first system and a second system, to a Target Base Station (TBS), by a Source Base Station (SBS) (Fig. 6, paragraph [0122]; (BS-HO-IM-Request message) to request to handover member MS to macro BS), wherein the handover request message comprises information related to avoidance of 
Note that the second closest prior art, Chen et al.(US 2012/0020231 A1, provisional application no. 61/366,819, filed on Jul 22, 2010, provisional application no. 61/390,531, filed on 10/06/2010), hereinafter “Chen” teaches: receiving/transmitting a response to the message from the TBS/to the SBS (Fig. 9, paragraph [0043]; a handover command back to serving eNB, which includes the RRC configuration from the target eNB).
Note that the third closest prior art, Comsa et al. (US 2012/0207040 A1, provisional application No. 61/441,963, filed on Feb. 11, 2011), hereinafter “Comsa” teaches: the pattern information corresponds to information on a subframe pattern in a bitmap form (paragraph [0248]; a bitmap with a given periodicity or cycle, a cycle and/or a subframe offset).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Thus, the prior art of record does not reasonably teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Zhang et al. (US 9,872,307 B2) entitled: "APPARATUS AND METHODS OF TIME DOMAIN MULTIPLEXING SOLUTIONS FOR IN-DEVICE COEXISTENCE "
• Narasimha et al. (US 10,123,345 B2) entitled: "INTERFERENCE MITIGATION IN A DEVICE SUPPORTING MULTIPLE RADIO TECHNOLOGIES COMMUNICATING IN OVERLAPPING TIME PERIODS "
• Lin et al. (US 8,780,880 B2) entitled: "METHOD OF TDM IN-DEVICE COEXISTENCE INTERFERENCE AVOIDANCE"
• Koo et al. (US 9,055,497 B2) entitled: "METHOD AND APPARATUS FOR AVOIDING IN-DEVICE COEXISTENCE INTERFERENCE"
• Koo et al. (US 9,900,895 A1) entitled: "METHOD AND APPARATUS FOR AVOIDING IN-DEVICE COEXISTENCE INTERFERENCE "

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SITHU KO/Primary Examiner, Art Unit 2414